[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-16072                  MARCH 24, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

               D. C. Docket No. 08-00129-CR-ORL-31-DAB



UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

FRANK GONZALEZ,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                             (March 24, 2009)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Frank Gonzales appeals the sophisticated means sentence enhancement that

was imposed on him after he pled guilty to eleven counts of mail fraud, in violation

of 18 U.S.C. §§ 1341 and 2. On appeal, Gonzales argues he did not engage in the

complex or intricate conduct necessary for a sophisticated means enhancement

because he set up two shell companies merely as a method of stealing money from

his employer, and “[h]e did not try to disguise or launder the money in any way.”

      The Sentencing Guidelines provide for an enhancement of two levels if the

offense in question “involved sophisticated means.” U.S.S.G. § 2B1.1(b)(9)(C).

Application Note 8(B) to that guideline states that:

      “sophisticated means” means especially complex or especially
      intricate offense conduct pertaining to the execution or concealment of
      an offense. For example, in a telemarketing scheme, locating the
      main office of the scheme in one jurisdiction but locating soliciting
      operations in another jurisdiction ordinarily indicates sophisticated
      means. Conduct such as hiding assets or transactions, or both,
      through the use of fictitious entities, corporate shells, or offshore
      financial accounts also ordinarily indicates sophisticated means.

U.S.S.G. § 2B1.1, App. n. 8(B). We review for clear error the finding and

imposition of a sophisticated means enhancement. United States v. Robertson, 493

F.3d 1322, 1329-30 (11th Cir. 2007).

      The district court did not commit clear error by finding that a sophisticated

means enhancement should be imposed on Gonzales because he set up two shell

companies and falsified his employer's internal paperwork so that his employer

                                          2
would ultimately wind up paying more than $185,000 to those companies. See id.

(upholding a sophisticated means enhancement for a defendant who used shell

entities to take advantage of his victim and switched entities every 30 days to avoid

detection). Accordingly, we hereby affirm the district court’s decision.

      AFFIRMED.




                                          3